tax_exempt_and_government_entities_division date sep - uniform issue list no department of the treasury internal_revenue_service washington d c contact person identification_number telephone number t eo b2 employer_identification_number dear applicant this letter is in reply to the letter from your authorized representative dated date in which you requested a ruling under sec_512 of the internal_revenue_code with respect to the amounts you will receive from the disposal of timber our records indicate that you are an organization recognized by the internal_revenue_service as exempt from federal_income_tax under sec_501 of the code you state that upon your formation you leased property for your use in your social welfare activities and subsequently purchased such property in this property was no longer usable for your purposes as a result of flooding you thereupon sold such property and used the proceeds to purchase a parcel of undeveloped heavily wooded real_property you cleared portions of this property for your exempt purposes you have been advised by your state conservation commission that certain of your forested property should be thinned for conservation purposes you are in need of funds to permit you to enhance your facilities in furtherance of your exempt purposes and the funds generated by the sale of timber from your forested property would generate funds to permit such enhancement you state that the timber to be cut will have been held by you for more than one year at the time such timber is cut and that any timber cut will be more than one year old previously you have not sold any of your standing timber you have entered into a timber harvesting contract with a timber cutting contractor the provisions of the contract include the following you have agreed to sell and the contractor has agreed to cut those trees which have been designated and marked for cutting by representatives of the state conservation commission you will be paid at the rate of of the log sales revenue as documented by the mill tally tickets and receipts title to the timber will not pass until the timber is actually severed zm lp you state that you are requesting a ruling solely on the application of sec_512 of the code to the income attributable to the disposition of timber pursuant to the timber harvesting contract as though such income would have otherwise constituted unrelated_trade_or_business income sec_501 of the code provides for the exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 c sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions and modifications sec_512 of the code provides as one of the modifications referred to in sec_512 that there shall be excluded all gains or losses from the sale exchange or other_disposition of property other than a stock_in_trade or other_property of a kind which would properly be includible in inventory if on hand at the close of the taxable_year or b property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business there shail also be excluded alll gains or losses recognized in connection with the organization's investment activities from the lapse or termination of options to buy or sell securities as defined in sec_1236 or real_property and all gains or losses from the forfeiture of good-faith deposits that are consistent with established business practice for the purchase sale or lease of real_property in connection with the organizations's investment activities this paragraph shall not apply with respect to the cutting of timber which is considered on the application of sec_631 as a sale_or_exchange of such timber sec_631 of the code in general allows a taxpayer who owns timber to elect to treat the cutting of such timber as a sale of the timber cut during the year provided the timber was owned for a period of more than one year under this election gain_or_loss is recognized as the difference between the fair_market_value of the timber as of the first day of the tax_year and its adjusted_basis for depletion sec_631 of the code provides in part that in the case of the disposal of timber held for more than one year before such disposal by the owner thereof under any form or type of contract by virtue of which such owner retains an economic_interest in such timber the difference between the amount_realized from the disposal of such timber and the adjusted depletion basis thereof shall be considered as though it were a gain_or_loss as the case may be on the sale of such timber sec_1201 a of the code provides in part for an alternative_tax for a corporation which has a net_capital_gain and any rate_of_tax imposed by sec_511 exceed sec_35 sec_1231 of the code regarding property_used_in_the_trade_or_business and involuntary_conversions provides that if the sec_1231 gains for any taxable_year exceed the sec_1231 losses for such taxable_year such gains and losses shall be treated as long- term capital_gains or long-term losses as the case may be but that if the sec_1231 gains for any taxable_year do not exceed the sec_1231 losses for such taxable_year such gains and losses shall not be treated as gains and losses from sales or exchanges of capital assets sec_1_512_b_-1 of the income_tax regulations provides that there shall be excluded from the computation of unrelated_business_taxable_income gains or losses from the sale exchange or other_disposition of property other than i stock_in_trade or other_property of a kind which would properly be included in the inventory of the organization if on hand at the close of the taxable_year or ii property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business the regulation continues that this exclusion does not apply with respect to the cutting of timber which is considered upon the application of sec_631 a of the code as a sale_or_exchange of such timber sec_1_611-1 of the regulations provides in part that an economic_interest is an interest in which the taxpayer has acquired by investment any interest in mineral in place or standing timber and secures by any form of legal relationship income derived from the extraction of the mineral or severance of the timber to which he must look for a return of his capital sec_1_631-2 of the regulations provides that in the case of a disposal of timber under sec_631 of the code the provisions of sec_1 apply and such timber shall be considered to be property_used_in_the_trade_or_business for the taxable_year in which it is considered to have been sold along with other_property of the taxpayer used_in_the_trade_or_business as defined in sec_1231 regardless of whether such timber is property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business whether gain_or_loss resulting from the disposition of the timber which is considered to have been sold will be deemed to be gain_or_loss resulting from a sale of a capital_asset held for more than one year will depend on the application of sec_1231 to the taxpayer for the taxable_year sec_1_1201-1 of the regulations provides that in applying sec_1201 of the code in the case of tax-exempt trusts or organizations subject_to the tax imposed by sec_511 the only amount which is taken into account as capital_gain or loss is that which is taken into account in computing unrelated_business_taxable_income under sec_512 the regulation continues that under sec_512 the only amount taken into account as capital_gain or loss is that resulting from the application of sec_631 relating to the election to treat the cutting of timber as a sale_or_exchange it is clear that you will receive income from the sale of your timber which will not be substantially related to your exempt_purpose under sec_501 of the code and therefore the income would be regarded as unrelated_business_taxable_income under sec_512 gain which is subject fo sec_631 however is excluded from the computation of unrelated_business_taxable_income under sec_512 sec_631 applies to the disposal of timber by a land owner under circumstances in which the land owner has owned timber for a period of more than one year prior to disposition and the disposition is under any form or type of contract by virtue of which the land owner has retained an economic_interest in the timber since the consideration you will receive will not be fixed but rather will be based on the amount of timber cut and the price at which the timber can be sold at the mill at the time of te you will have retained an economic_interest in the timber within the meaning of sec_631 accordingly based on the facts and circumstances concerning this activity as stated above we rule that the amounts you will receive from the disposal of the timber from your land as described above will be excludabie from the definition of unrelated_business_taxable_income under sec_512 of the code by reason of sec_512 3o this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any such change should be reported to the ohio tax exempt and concerning your federal_income_tax status this ruling should be kept in your permanent records a copy of this ruling is being forwarded to the ohio te_ge customer service office except as we have specifically ruled herein we express no opinion as to the consequences of these transactions under the cited provisions or under any other provisions of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours signed terrell m berkovsky terrell m berkovsky manager exempt_organizations technical group
